Citation Nr: 1512221	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.  His awards and decorations include a Combat Medical Badge.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss was not incurred in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

2.  Tinnitus was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed hearing loss and tinnitus in December 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran claims service connection for hearing loss and tinnitus.  Specifically, in a September 2010 statement the Veteran stated that his hearing loss and tinnitus is the result of exposure to acoustic trauma from weapon fire while treating patients in the field as a combat medic in Grenada.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records reflect an audiometry evaluation conducted in October 1980, upon entrance into service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
10
LEFT
20
10
0
10
15

Service treatment records further indicate that the Veteran underwent an audiometry evaluation in conjunction with his separation in May 1984.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
20
15
10
10
20

Service treatment records also include records from the Veteran's time as a reservist.  In a periodic examination conducted in November 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
5
10
LEFT
10
10
5
10
15

In a March 1991 periodic reserve examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

In a July 1997 periodic reserve examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
10
LEFT
5
0
10
10
15

VA employee health screening records reflect that the Veteran underwent an audiometry evaluation in November 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
30
LEFT
5
5
10
30
30

At the time of the evaluation, the Veteran denied any significant hearing problems or tinnitus.

A second VA employee health screening evaluation occurred in October 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
35
LEFT
15
15
15
35
30

At the time of the evaluation, the Veteran reported bilateral tinnitus which had been present for a long time.  He denied any changes in his hearing since his previous evaluation.

A third VA employee health screening evaluation occurred in August 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
40
30
LEFT
15
10
15
35
40

The Veteran did not report any changes in his hearing since his last evaluation.

The Veteran underwent a VA examination in December 2011.  The Veteran reported difficulty hearing, saying that he missed parts of conversations, and had to ask people to repeat themselves.  The Veteran also reported tinnitus dating back to 1983.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
40
30
LEFT
15
10
15
35
35

The Veteran's speech recognition scores using the Maryland CNC Test were 96 percent in the left ear and 96 percent in the right ear.  The examiner diagnosed sensorineural hearing loss in both ears.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to in-service acoustic trauma.  He based this opinion on the rationale that the Veteran had many years of post-military sound-exposure, including 13 years working in home construction with power tools and a hobby of recreational skeet shooting, and the Veteran neither exhibited hearing loss nor reported tinnitus at separation from service.

The Board finds the VA examiner's opinion highly probative.  Because the Veteran served in combat in Grenada, his accounts of experiencing acoustic trauma are presumed credible.  His medical records, however, show that his hearing disability did not develop until sometime after 1997, at least thirteen years after he left service.  As the examiner explained, the interim noise from the Veteran's post-service employment in the construction industry and recreational skeet shooting are therefore more likely to be the source of the Veteran's hearing loss.  Furthermore, though the Veteran has stated that he has suffered tinnitus since 1983, since then his multiple hearing evaluation reports contain no reports of tinnitus until October 2009.  Moreover, in his November 2008 hearing examination, the Veteran explicitly denied tinnitus.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's hearing loss and tinnitus are related to service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran has also claimed service connection for PTSD. 

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).  Because the Veteran had combat service in Grenada, lay testimony of his stressors is sufficient to support its occurrence.  

The Veteran underwent a VA examination in December 2011.  The Veteran reported as his stressors engaging in combat and firefights while in Grenada in 1983, and witnessing a man burned alive in a welding accident in the Sinai desert in 1982.  The examiner concluded that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD, specifically criterion C, avoidance and numbing of general responsiveness.  This criterion has been split into two criteria, C and D, in the updated DSM-5 which VA now uses, but the examiner's findings would not be diagnosable as PTSD under either set of criteria.  The examiner instead diagnosed the Veteran with an anxiety disorder, not otherwise specified.  The examiner, however, did not opine whether the Veteran's anxiety disorder is related to his service.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA must construe a PTSD claim to encompass a claim for any acquired psychiatric disorder based on the same symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the December 2011 VA examination was adequate to rule out a PTSD diagnosis, the examiner diagnosed an anxiety disorder without an opinion as to any association between it and the Veteran's service.  The symptoms the Veteran reported at his December 2011 VA examination, including combat related nightmares, indicate the possibility of such an association.  The Board therefore concludes that VA must obtain an opinion as to whether the Veteran's anxiety disorder was caused by or related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination for his mental health condition.  The claims file must be reviewed by the examiner.

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric orders suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.     

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


